DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 11/23/2020. Claims 1, 6, 7, 9, 11, 12, 15-17 and 19 are currently pending in the application. An action follows below:
Response to Arguments
The first set of rejections 35 U.S.C. 103 based on the primary Kim reference has been withdrawn in light of the amendment to independent claims.
In response to the second set of rejections 35 U.S.C. 103 based on the primary Lu reference, Applicant amended independent claims to include new limitation, “three first packaging layers”, and argued the cited reference failing to teach this new limitation. The argument has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new ground of rejection made below.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 206194793 cited in IDS; see the corresponding publication US 2019/0006427 A1 for the following citations; hereinafter Lu) in view of Chang (US 9,166,188 B1) and Visweswaran et al. (US 2017/0179432 A1; hereinafter Visweswaran.)
As per claims 1 and 17, Lu discloses a display device (an OLED display device 01; see at least Fig. 3; ¶ [0040],) comprising an OLED display panel (see any of Figs. 3-4; ¶ [0040], disclosing an OLED display panel comprising a plurality of pixel units, each including an OLED unit 30,) wherein the OLED display panel comprises: 
	a base substrate (see at least Figs. 3-4; ¶ [0040], disclosing a base substrate including at least an element 10;) 
	a plurality of pixel units disposed on the base substrate (see the above discussion or at least Figs. 3-4; ¶ [0040], disclosing a plurality of pixel units, each including an OLED unit 30 disposed on the base substrate;) 
	at least one pixel unit comprising: 
 	a cathode layer (33; see at least Fig. 3 or 4) comprising a top portion as the claimed protective layer and a bottom portion as the claimed top electrode layer (note that, in light of Fig. 1 and ¶¶ [0047] and [0055] of the specification of this instant application, the material of the top electrode layer 32 and the protective layer 50 are same and the protective layer 50 is disposed directly on the top electrode layer 32. Since the current claim 1 does not require the protective layer is separated from the top electrode layer, the cathode layer [33] of Lu can be construed to comprise a top portion as the claimed protective layer and a bottom portion as the claimed top electrode layer. Alternatively, assuming the current claim 1 requiring the protective layer separated from the top electrode layer, in light of the above note, since modification which would have involved a mere change in the separation of two elements having the same material, a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously separate the cathode layer into the protective layer and the top electrode layer, as desired as was judicially recognized as being within the level of ordinary skill in the art, In Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. of Int. 1969), because the mere fact that a given structure is integral does not preclude its consisting of various elements;)
	  	an organic electroluminescent device comprising an organic light-emitting layer and the top electrode layer arranged to be sequentially stacked on the base substrate (see at least Figs. 3-4; ¶ [0040], disclosing an organic electroluminescent device 30 comprising an organic light-emitting layer 32, the above-discussed top electrode layer, and a bottom electrode layer 31 arranged to be sequentially stacked on the base substrate;)
	  	an auxiliary electrode layer (40) disposed at a [[bottom]] side of the top electrode layer closer to the base substrate and connected with the top electrode layer in parallel (see at least Figs. 3-4;) and
		a protective layer disposed at a side of the top electrode layer away from the base substrate, in which a pattern layer of the protective layer is located on the top electrode layer (as discussed above, the top portion of the cathode layer 33 as the claimed protective layer; further see Lu at least Figs. 3-4, disclosing the above-discussed protective layer disposed at a [[top]] side of the above-discussed top electrode layer away from the base substrate 10 and having a pattern layer located on the top electrode layer,)
wherein a top electrode signal line is provided on the base substrate, and the top electrode layer is connected with the top electrode signal line and the auxiliary electrode layer is connected with the top electrode signal line (see Lu at least Figs. 3-4, disclosing a top electrode signal line provided on the element 60 of the base substrate so that the top electrode layer is connected with the top electrode signal line and the auxiliary electrode layer 40 is connected with the top electrode signal line,) 
wherein the pattern of the protective layer comprises at least one strip electrode; alternatively, the pattern of the protective layer comprises at least one block electrode (see at least Fig. 3 or 4, disclosing the pattern of the above-discussed protective layer of the cathode electrode 33 comprising at least one strip electrode or at least one block electrode,)
wherein an orthographic projection4839-9451-7105, v. 1 of the pattern of the auxiliary electrode layer on the base substrate located in a non-lighting region (see Lu at least Figs. 4-5; ¶ [0040], showing an orthographic projection4839-9451-7105, v. 1 [[corresponding to the via hole 21]] of the pattern of the auxiliary electrode layer 40 on the base substrate located in a non-lighting region being adjacent to the lighting region X of the R OLED pixel,) and
	wherein an orthographic projection of the pattern of the auxiliary electrode layer on the base substrate located between orthographic projections of adjacent organic electroluminescent devices on the base substrate (while Figs. 4-5 shows only a portion of the OLED display device comprising three OLED units as (R, G, B) pixels and a via hole 21, the whole OLED display device comprises a plurality of the portions (also see Lu at least ¶ [0024]; ¶ [0072]]), thereby rendering an orthographic projection [[corresponding to the via hole 21]] of the pattern of the auxiliary electrode layer on the base substrate located between orthographic projections of adjacent organic electroluminescent devices on the base substrate.)

	Accordingly, Lu discloses all limitations of these claims except that Lu discloses “the auxiliary electrode layer disposed at a [[bottom]] side of the top electrode layer closer to the base substrate”, instead of “the auxiliary electrode layer disposed at a [[top]] side of the top electrode layer away from the base substrate”, as claimed. Lu further fails to teach “three first packaging layers,” “at least one via hole,” “a conductor,” and limitations associated thereof.

However, in the same field of endeavor of endeavor, Chang discloses an OLED display device (see at least Abstract; Fig. 2) comprising an OLED display panel (see at least Fig. 2) comprising:
32; see at least Fig. 2) comprising a top portion as the claimed protective layer and a bottom portion as the claimed top electrode layer (note that, in light of Fig. 1 and ¶¶ [0047] and [0055] of the specification of this instant application, the material of the top electrode layer 32 and the protective layer 50 are same and the protective layer 50 is disposed directly on the top electrode layer 32. Since the current claim 1 does not require the protective layer is separated from the top electrode layer, the cathode layer [32] of Chang can be construed to comprise a top portion as the claimed protective layer and a bottom portion as the claimed top electrode layer. Alternatively, assuming the current claim 1 requiring the protective layer separated from the top electrode layer, in light of the above note, since modification which would have involved a mere change in the separation of two elements having the same material, a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously separate the cathode layer into the protective layer and the top electrode layer, as desired as was judicially recognized as being within the level of ordinary skill in the art, In Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. of Int. 1969), because the mere fact that a given structure is integral does not preclude its consisting of various elements;) 
an auxiliary electrode layer (24) disposed at a [[top]] side of the top electrode layer away from the base substrate (see at least Fig. 2; Col. 2:20-43, disclosing the auxiliary electrode layer 24 disposed at a top side of the above-discussed top electrode layer 32 via the above-discussed protective layer and being away from the base substrate including at least an element 21;) 
a first packaging layer provided between the auxiliary electrode layer and the top electrode layer and disposed on the top electrode (see Chang at least Fig. 2, disclosing a first packaging layer 23 provided between the auxiliary electrode layer 24 and the above-discussed top electrode layer;)
at least one via hole provided on the at least one first packaging layer and the auxiliary electrode layer connected with the top electrode layer by a conductor disposed within the at least one via hole (see Chang at least Fig. 2, disclosing at least one via hole [[in which the element 41 is disposed]] provided on the first packaging layer 23 and the auxiliary electrode layer 24 connected with the above-discussed top electrode layer by the conductor 41 disposed within the at least one via hole and connected to the bottom of the auxiliary electrode layer 24;)
in which a pattern of the protective layer is located between the top electrode layer and the conductor within the at least one via hole (see Chang at least Fig. 2, further disclosing a top portion of the cathode layer 32 as the claimed protective layer disposed at a top side of the above-discussed top electrode layer away from the base substrate, in which a pattern of the protective layer is located between the above-discussed top electrode layer and the above-discussed conductor within the at least one via hole,)
wherein an area of the pattern of the protective layer is larger than an area of the corresponding via hole (see at least Fig. 2, disclosing an area of the pattern of the above-discussed protective layer being larger than an area of the corresponding via hole,)
wherein the pattern of the protective layer comprises at least one strip electrode, each correspondingly connected with the conductor within at least one via hole; alternatively, the pattern of the protective layer comprises at least one block electrode, each correspondingly connected with the conductor within a via hole (see at least Fig. 2, disclosing the pattern of the above-discussed protective layer of the cathode electrode 32 comprising at least one strip electrode or at least one block electrode, each correspondingly connected with the conductor 41 within at least one via hole,) and    
wherein the first packaging layer comprises an organic film layer (see Chang at least Fig. 2; Col. 2:52-54, disclosing the first packaging layer 23 comprising an organic film layer such as PET or inorganic film layer such as glass.)

Lu, as discussed above, discloses to use the auxiliary electrode layer disposed at a bottom side of the top electrode layer closer to the base substrate and connected with the top electrode layer in parallel for reducing the surface of the cathode and avoiding significantly uneven illumination in the OLED display device (see Lu at least ¶ [0047]:1-11.) Chang discloses to use the auxiliary electrode layer disposed at a top side of the top electrode layer via the above-discussed protective layer and being away from the base substrate and connected with the top electrode layer in parallel for overcoming the same aforementioned drawbacks of the Lu reference (see Chung; Col. 1:12-34). In other words, the disposition of the auxiliary electrode layer disposed at a bottom side of the top electrode layer closer to the base substrate (taught by the Lu reference) or the auxiliary electrode layer disposed at a top side of the top electrode layer  away from the base substrate (taught by the Chang reference) would overcome the same aforementioned drawbacks.
Moreover, a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Lu display device to have the auxiliary electrode layer at a top side of the top electrode layer via the above-discussed protective layer and being away from the base substrate and the first packaging layer, so as to obviously render all aforementioned missing features of the Lu reference, in view of the teaching in the Chang reference, to obtain the same predictable result of overcoming the same aforementioned drawbacks.
Accordingly, the above modified Lu in view of Chang obviously renders all limitations of these claims except that the above modified Lu display device comprises one first packaging layer disposed on the top electrode, instead of three first packing layers as claimed.

However, in the same field of endeavor of endeavor, Visweswaran discloses an OLED display device (see Figs. 1-2; ¶ [0007]) comprising an OLED display panel (see at least Fig. 2, the display 14 comprising an OLED display panel including a plurality of pixels 22) comprising: a plurality of pixel units disposed on a base substrate (see at least Figs. 2-3, disclosing a plurality of pixel unit 22 disposed on a base substrate 36,) each pixel unit comprising an organic electroluminescent device (see at least Fig. 3, disclosing each pixel unit 22 comprising an organic electroluminescent device 26) which comprises an organic light-emitting layer (see at least Fig. 3, disclosing an organic light-emitting layer 44; also see Figs. 6-7; ¶ [0053]: last 3 lines) and a top electrode layer (see at least Figs. 3, 6, 7, disclosing a top/cathode electrode layer 46/612/712) arranged to be sequentially stacked on the base substrate (see at least Figs. 3, 6, 7); and three first packaging layers (622/722, 624/724, 626/726) provided on the top electrode layer (612/712) and comprising a first inorganic film layer (622/722), an organic film layer (624/724), and a second inorganic film layer (626/726) (see at least Figs. 6-7.)
Visweswaran further teaches that the benefit of using the three packaging layers in the OLED display device is well-known to prevent moisture from damaging the conductive circuitry in the active area and in the inactive border region (see at least ¶ [0004]; ¶ [0054].)
see at least ¶ [0004]; ¶ [0054].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the above modified Lu display device to include three first packing layers, in view of the aforementioned teaching in the Visweswaran reference, to improve the modified Lu display device for the predictable result of prevent moisture from damaging the conductive circuitry in the active area and in the inactive border region.
Accordingly, the above modified Lu in view of Chang and Visweswaran obviously renders all limitations of these claims.

As per claim 6, the above modified Lu discloses the protective layer of the cathode layer usually made of pure metal and/or alloy material (see Lu at least ¶ [0004]:1-2,) but is silent to the protective layer of the cathode layer or the cathode layer made of aluminum, indium tin oxide, or zinc tin oxide, as claimed.
However, Visweswaran further teaches a cathode layer (CAT) made of indium tin oxide for ensuring transmitting of the light generated by the organic light emission layer (see at least ¶ [0046], ¶ [0049].) Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to make the Lu cathode layer of indium tin oxide, in view of the teaching in the Visweswaran reference, to obtain the predictable result of ensuring transmitting of the light generated by the organic light emission layer. Accordingly, the above modified Lu in view of Chang and Visweswaran obviously renders all limitations of this claim.

As per claim 7, the above modified Lu discloses a via hole provided on the three first packaging layers and the auxiliary electrode layer connected with the top4839-9451-7105, v. 1 electrode signal line by the conductor disposed within the via hole (see the rejection of claim 1; or Chang at least Fig. 2, disclosing that, in order to connect the auxiliary electrode layer with the top4839-9451-7105, v. 1 electrode signal line, the via hole is provided on the first packaging layer 23 and the auxiliary electrode layer 24 connected with the top electrode signal line and the top electrode layer by the conductor disposed within the at least one via hole; also see Lu Fig. 3, disclosing the auxiliary electrode layer 40 connected with the top electrode signal line; therefore, in order to connect the auxiliary electrode layer with the top4839-9451-7105, v. 1 electrode signal line, the via hole is provided on the three first packaging layers of the above modified display device.)
As per claim 11, the above modified Lu discloses the auxiliary electrode layer connected with the top electrode signal line by a conductive wire disposed on the three first packaging layer (see Lu at least Fig. 3 modified in view of Chang and Visweswaran, disclosing the auxiliary electrode layer 40 connected with the top electrode signal line by a conductive wire 50 disposed on the three first packaging layers of the above modified display device; further see Chang at least Fig. 2, disclosing a conductive wire 41 disposed on the three first packaging layers [[as modified by Visweswaran]] to connect the auxiliary electrode layer 24 with the top electrode layer.)
As per claim 12, the above modified Lu discloses the three first packaging layers provided between the auxiliary electrode layer and the top electrode layer, at least two via holes provided on the first packaging layers, and the auxiliary electrode layer connected with the top electrode layer by conductors disposed within the at least two via holes (see Chang at least Fig. 2 and the discussion in the rejection of claim 7 above.)
	As per claim 15, the above modified Lu discloses that wherein, in a pixel unit comprising an organic electroluminescent device and an auxiliary electrode layer, an orthographic projection of the auxiliary electrode layer on the base substrate surrounds an orthographic projection of the organic electroluminescent device on the base substrate (see Lu at least Fig. 3.)
As per claim 16, the above modified Lu discloses a thickness of the auxiliary electrode layer being greater than a thickness of the top electrode layer (see Lu at least Fig. 3; ¶ [0047], disclosing that, since Lu discloses the auxiliary electrode connected in parallel with the top electrode layer, a thickness of the auxiliary electrode layer is greater than a thickness of the top electrode layer in order to reduce the surface resistance of the top electrode layer.)
As per claim 19, since this method claim is similar to the apparatus claim 1, the above modified Lu would obviously render these claims obvious (see the discussion in the rejection of claim 1 above.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Chang and Visweswaran, and further in view of Kim (US 2016/0141545 A.)
	As per claim 9, the above modified Lu is silent to at least one second packaging layer and limitations associated with the at least one second packaging layer, as claimed.
However, in the same field of endeavor of endeavor, Kim discloses a display device (an OLED display device; see at least Figs. 1, 2 and 4-7; Abstract,) comprising an OLED display panel (see at least Fig. 3; ¶ [0039], disclosing an OLED display panel comprising a plurality of pixel units,) wherein the OLED display panel comprises: 
	a base substrate (see at least Fig. 4, disclosing a base substrate SUB;) 
	a plurality of pixel units disposed on the base substrate (see the above discussion or at least Fig. 3; ¶ [0039], disclosing a plurality of pixel units disposed on the base substrate;) 
	at least one pixel unit comprising: 
	a cathode layer (CAT; see at least Fig. 4) comprising a top portion as the claimed protective layer and a bottom portion as the claimed top electrode layer (note that, in light of Fig. 1 and ¶¶ [0047] and [0055] of the specification of this instant application, the material of the top electrode layer 32 and the protective layer 50 are same and the protective layer 50 is disposed directly on the top electrode layer 32. Since the current claim 1 does not require the protective layer is separated from the top electrode layer, the cathode layer [CAT] of Kim can be construed to comprise a top portion as the claimed protective layer and a bottom portion as the claimed top electrode layer. Alternatively, assuming the current claim 1 requiring the protective layer separated from the top electrode layer, in light of the above note, since modification which would have involved a mere change in the separation of two elements having the same material, a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously separate the cathode layer into the protective layer and the top electrode layer, as desired as was judicially recognized as being within the level of ordinary skill in the art, In Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. of Int. 1969), because the mere fact that a given structure is integral does not preclude its consisting of various elements;)
	 	an organic electroluminescent device comprising an organic light-emitting layer and a top electrode layer arranged to be sequentially stacked on the base substrate (see at least Fig. 4; ¶ [0042], disclosing an organic electroluminescent device OLED comprising an organic light-emitting layer OL, a top electrode layer CAT, and a bottom electrode layer ANO arranged to be sequentially stacked on the base substrate;)
	  	an auxiliary electrode layer (AC) disposed at a [[bottom]] side of the top electrode layer closer to the base substrate and connected with the top electrode layer in parallel (see at least Fig. 4;) and
	at least one second packaging layer provided at a side of the auxiliary electrode layer away from the base substrate, wherein the at least one second packaging layer comprises at least one organic film layer, so as to prevent moisture and gases from intruding into the inner space of the display panel (since Kim, at least Fig. 2; ¶ [0013], further discloses at least one second packaging layer [FS, TS] provided to enclose all electrode layers away from the base substrate SUB, the at least one second packaging layer comprising at least one organic film layer, so as to prevent moisture and gases from intruding into the inner space of the display panel.)
The above modified Lu, as discussed above, discloses the auxiliary electrode layer, but is silent to at least one second packaging layer. Kim, as discussed above, discloses the at least one second packaging layer, as claimed, to prevent moisture and gases from intruding into the inner space of the display panel. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the display panel of the above modified Lu to include the at least one second packaging layer, in view of the teaching in the Kim reference, to obtain the predictable result of preventing moisture and gases from intruding into the inner space of the display panel. Accordingly, the above modified Lu in view of Chang, Visweswaran, and Kim obviously renders all limitations of this claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626